Exhibit  10.1
 
Memorandum of Understanding for Lease with Option to Purchase the Baltimore Mine
Project
 
                This agreement is by and between Western Continental,Inc.
(“Western”) and South American Gold Corporation (“SAGD”) for a lease with option
to purchase the Baltimore Mine in western Montana. This agreement sets the terms
of a lease with option to purchase the Baltimore Mine project as described
herein.
 
Whereas Western is the owner of three patented mining claims described further
in Exhibit A to this agreement, and desires to lease the property with an option
to purchase,
 
Whereas SAGD wishes to lease said property with an option to purchase,
 
Therefore, Western and SAGD agree that:
 
1.  
Memorandum of Understanding : Western and SAGD agree that the terms included
herein are binding and it is contemplated that a definitive agreement will be
signed within ninety days in good faith implementing the agreed upon to
implement this memorandum of understanding (“MOU”).

 
2.  
Property Ownership: Western hereby affirms it is the sole owner free and clear
of all liens and encumbrances of the project known as the Baltimore Mine further
described in Exhibit A.

 
3.  
Lease: SAGD agrees to lease the project effective immediately; with the
understanding the option to purchase requires a definitive agreement per (5)
below. The lease will be for a term of ten years beginning August 2, 2012, and
may be extended for an additional 15 years with a payment of one hundred
thousand dollars ($100,000) at any time. During the term of this lease SAGD will
be responsible for the payment of any property taxes, and indemnify Western for
any and all activities SAGD conducts on the property, and secure all required
permits and operating licenses for SAGD activities on the property. The lease
payment will be $10,000 per year in cash payments, which may be paid in
restricted stock as SAGD’s option provided such restricted stock has a market
bid price in excess of $20,000 for the twenty days bid price for the stock prior
to payment. Payment will be on July 31 of each year beginning July 31, 2013.

 
4.  
Production Royalties: SAGD will pay a production royalty of all minerals mined
form the property in the form of a Net Smelter Return with the Net Smelter
Return to Western of three percent (3%).

 
5.  
Option to Purchase: SAGD will have for the term of this agreement an option to
purchase the property free and clear of any lien or encumbrance in the amount of
two hundred and fifty thousand dollars ($500,000) at which time the lease would
terminate and no royalty would be due afterwards from the property.

 
 
 
 
 


 
Page 1 of 2

--------------------------------------------------------------------------------

 




 
6.  
Bonus for Reserve Determination: Should SAGD cause to be issued a property
report meeting the industry guidelines indicating probable or proven reserves in
excess of two million ounces of silver on the property, Western shall receive an
additional thirty thousand dollars in cash or restricted shares value determined
as (3) above, within thirty days of publication of such report.

 
7.  
 Payment of Entering into MOU :

 
(a.)  
SAGD will issue within twenty days of entering into this MOU ten million
(10,000,000) shares of restricted common stock to Western subject to acceptance
by SAGD of a signed subscription agreement by Western accepted by SAGD.

 
(b.)  
Western affirms that it has experience in the mining industry and penny mining
stocks, and that it has carefully reviewed the company’s filings with the SEC
including the risk factors described in the company’s most recent 10k filing.

 
(c.)  
SAGD in the period January 1, 2013 through July 1, 2013 make an additional
payment of $25,000 in the form of cash or restricted common stock, at SAGD’s
option, valued at the ten day average bid price for the company’s common stock
subject to the same terms as outlined in (7a. and 7.b.) above.

 
8.  
Definitive Agreement: This agreement contemplates a definitive agreement which
will incorporate the above terms to be prepared and signed within ninety days of
this memorandum of understanding.

 
Effective Date:  August 7, 2012
 
For Western:
 
/s/           Campbell                                                
Name:     Campbell
Title:       President
 
For SAGD:
 
/s/          Raymond DeMotte                                 
Name:   Raymond DeMotee
Title:     Chief Executive Officer
 
 
 


 


 


 
Page 2 of 2

--------------------------------------------------------------------------------

 




 
Exhibit A : Property Description
 


 
Patented Mining Claims :
 
Last Hope Mineral Survey #9689
 
Baltimore Mineral Survey # 1540
 
Mona Mineral Survey # 9689
 
Located in :
 
Section 7,Township 6 N, Range 4W, Jefferson County,Montana
 
Tax Parcel # : 0000001365
 
 
 
 
 
 
 

 
 
A - 1

--------------------------------------------------------------------------------

 

